

 S1359 ENR: E-Warranty Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 1359IN THE SENATE OF THE UNITED STATESAN ACTTo allow manufacturers to meet warranty and labeling requirements for consumer products by
			 displaying the terms of warranties on Internet websites, and for other
 purposes.1.Short titleThis Act may be cited as the E-Warranty Act of 2015.2.FindingsCongress makes the following findings:(1)Many manufacturers and consumers prefer to have the option to provide or receive warranty information online.(2)Modernizing warranty notification rules is necessary to allow the United States to continue to compete globally in manufacturing, trade, and the development of consumer products connected to the Internet.(3)Allowing an electronic warranty option would expand consumer access to relevant consumer information in an environmentally friendly way, and would provide additional flexibility to manufacturers to meet their labeling and warranty requirements.3.Electronic display of terms of written warranty for consumer products(a)In generalSection 102(b) of the Magnuson-Moss Warranty—Federal Trade Commission Improvement Act (15 U.S.C. 2302(b)) is amended by adding at the end the following:(4)(A)Except as provided in subparagraph (B), the rules prescribed under this subsection shall allow for the satisfaction of all requirements concerning the availability of terms of a written warranty on a consumer product under this subsection by—(i)making available such terms in an accessible digital format on the Internet website of the manufacturer of the consumer product in a clear and conspicuous manner; and(ii)providing to the consumer (or prospective consumer) information with respect to how to obtain and review such terms by indicating on the product or product packaging or in the product manual—(I)the Internet website of the manufacturer where such terms can be obtained and reviewed; and(II)the phone number of the manufacturer, the postal mailing address of the manufacturer, or another reasonable non-Internet based means of contacting the manufacturer to obtain and review such terms.(B)With respect to any requirement that the terms of any written warranty for a consumer product be made available to the consumer (or prospective consumer) prior to sale of the product, in a case in which a consumer product is offered for sale in a retail location, by catalog, or through door-to-door sales, subparagraph (A) shall only apply if the seller makes available, through electronic or other means, at the location of the sale to the consumer purchasing the consumer product the terms of the warranty for the consumer product before the purchase..(b)Revision of rules(1)In generalNot later than 1 year after the date of the enactment of this Act, the Federal Trade Commission shall revise the rules prescribed under such section to comply with the requirements of paragraph (4) of such section, as added by subsection (a) of this section.(2)Authority to waive requirement for oral presentationIn revising rules under paragraph (1), the Federal Trade Commission may waive the requirement of section 109(a) of such Act (15 U.S.C. 2309(a)) to give interested persons an opportunity for oral presentation if the Commission determines that giving interested persons such opportunity would interfere with the ability of the Commission to revise rules under paragraph (1) in a timely manner.Speaker of the House of RepresentativesVice President of the United States and President of the Senate